United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, ARMY
)
NATIONAL GUARD -- TEXAS, Austin, TX,
)
Employer
)
___________________________________________ )
AG., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1925
Issued: January 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated May 18, 2007, which denied his claim for a
traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue on appeal is whether appellant has met his burden of proof in establishing that
he sustained a herniated disc on March 29, 2007.
FACTUAL HISTORY
On April 5, 2007 appellant, then a 58-year-old surface maintenance repairer, filed a
traumatic injury claim alleging that, on March 29, 2007, he was climbing a stake bed truck to
load repair parts and sustained a herniated disc in his low back. He did not stop work.

By letter dated April 19, 2007, the Office asked appellant to submit additional
information, including a comprehensive medical report from his treating physician. It requested
a reasoned explanation as to how the March 29, 2007 incident identified by appellant had
contributed to his claimed injury.
Appellant submitted an April 13, 2007 report of magnetic resonance imaging (MRI) scan
from Drs. David Rose and John Ponzo. It revealed a broad-based disc bulge eccentric to the
right with superimposed acute disc herniation within the right neural foramen at L4-5 and
probable impingement of the exiting L4 nerve root on the right.
In a decision dated May 18, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that his back condition was work related.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

2

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6
ANALYSIS
The Board notes that on March 29, 2007 appellant was climbing a stake bed truck to load
repair parts as alleged. The Board finds, however, that the medical evidence is insufficient to
establish that appellant sustained a herniated disc of the lower back causally related to the
March 29, 2007 incident.
On April 19, 2007 the Office advised appellant of the medical evidence needed to
establish his claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how specific employment factors may have caused or aggravated his
claimed condition.
The only medical evidence submitted by appellant was a diagnostic of the lumbar spine
date April 13, 2007, which revealed a broad-based disc bulge eccentric to the right with
superimposed acute disc herniation within the right neural foramen at L4-5 and probable
impingement of the exiting L4 nerve root on the right. However, the report did not address the
issue of causal relationship. There is no explanation as to how the March 29, 2007 incident
caused or contributed to the L4-5 disc. As noted, appellant’s burden of proof includes the
submission of rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship. The diagnostic scan is insufficient to
establish his claim.
The record contains no other medical evidence. Appellant has not submitted rationalized
medical opinion evidence explaining how and why his herniated disc is employment related. He
has not met his burden of proof. An award of compensation may not be based on surmise,
conjecture or speculation. Neither the fact that appellant’s condition became apparent during a
period of employment nor the belief that his condition was caused, precipitated or aggravated by
his employment is sufficient to establish causal relationship. Causal relationships must be
established by rationalized medical opinion evidence.7 Appellant failed to submit such evidence.
The Office properly denied his claim for compensation.8

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c). This does not preclude appellant from requesting reconsideration
from the Office and submitting additional evidence for consideration.

3

CONCLUSION
The Board finds that appellant failed to establish an injury related to the March 29, 2007
incident.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

